Case 1:18-cv-00299-WES-LDA Document 13 Filed 12/14/18 Page 1 of 3 PageID #: 80




                             UNITED STATES DISTRICT COURT
                               DISTRICT OF RHODE ISLAND


BYRON A VILA,

               Plaintiff,

V.                                                       C.A. No. 1: 18-cv-00299-WES-LDA

FEDERAL HOUSING FINANCE AGENCY;
FEDERAL NATIONAL MORTGAGE
ASSOCIATION; and CIT BANK, N.A. FIKJA
ONEWEST BANK, FSB,

               Defendants.


     DEFENDANT FEDERAL NATIONAL MORTGAGE ASSOCIATION'S MOTION TO
          SET ASIDE FORECLOSURE AND RESCIND FORECLOSURE DEED

        Defendant, Federal National Mortgage Association ("Fannie Mae"), hereby requests

entry of an order setting aside the foreclosure sale of the Plaintiff, Byron Avila's ("Plaintiff'),

property located at 72 Memorial Drive, Pawtucket, Rhode Island (the "Property"). Fannie Mae

additionally requests this Court rescind the Foreclosure Deed executed on August 29, 2013 and

recorded on March 12, 2014 in the Land Evidence Records for the City of Pawtucket at Book

3705, Page 118.

        As grounds for this Motion, Fannie Mae states as follows:

                   I. BRIEF FACTUAL AND PROCEDURAL HISTORY

        On November 16, 2005, Plaintiff granted a mortgage on his Property m favor of

 Mortgage Electronic Registration Systems, Inc. ("MERS"), as nominee for Domestic Bank

("Domestic") and Domestic's successors and assigns, in the original principal amount of

$256,500.00 to secure his payment obligations under a promissory note to Domestic (the

"Mortgage"). (See Compl.     ~   43; Mortgage, Exhibit A.) The Mortgage was recorded in the City



                                                                                   302638285VI 1010981
Case 1:18-cv-00299-WES-LDA Document 13 Filed 12/14/18 Page 2 of 3 PageID #: 81




of Pawtucket Land Evidence Records on November 21, 2005 at Book 2528, Page 188. (Compl.              ~


 43.) On or about October 8, 2010, MERS, as nominee for Domestic, assigned the Mortgage to

 Fannie Mae pursuant to an Assignment of Mortgage (the "Assignment") (Assignment, Exhibit

 B.) The Assignment was recorded in the City of Pawtucket Land Evidence Records on October

 12,2010 at Book 3301, Page 125. (ld.)

        Following notice to Plaintiff, on or about August 1, 2013, Fannie Mae purchased the

 Property at the duly-scheduled and conducted foreclosure sale and executed a Foreclosure Deed

 (the "Foreclosure Deed") on August 29, 2013. (Compl.    ~~   46-47; Foreclosure Deed, Exhibit C.)

 The Foreclosure Deed memorializing the sale was recorded in the City of Pawtucket Land

 Evidence Records on March 12, 2014 at Book 3705, Page 118. (Compl.          ~   47; Exhibit C.) On

 June 7, 2018, Plaintiff commenced the instant due process and contested foreclosure action

 against Defendants. Plaintiff previously commenced a similar action challenging the foreclosure

 proceedings of the Property against Fannie Mae and others in this Court on June 26, 2013,

 captioned Byron Avila v. Federal National Mortgage Association et al., C.A. No. 1: 13-cv-00485-

 JJM-LDA.

                                         II. DISCUSSION

        Fannie Mae seeks an order from this Court setting aside the August 1, 2013 foreclosure

 sale of the Property and rescinding the Foreclosure Deed executed on August 29, 2013 and

 recorded in the Property's chain oftitle on March 12,2014 at Book 3705, Page 118. A rescission

 of the foreclosure is well within the Court's equitable powers and the discretion of this Court.

 See, e.g., Wells Fargo Bank, N.A. v. Jaaskelainen, 407 B.R. 449, 460-62 (D. Mass. 2009)

 (explaining rescission is an equitable doctrine and remedy within the distriction of trial courts

 and dependent on circumstances of each case); Turner v. Domestic lnv. & Loan Corp., 375 A.2d



                                                2
                                                                                    302638285VI 1010981
Case 1:18-cv-00299-WES-LDA Document 13 Filed 12/14/18 Page 3 of 3 PageID #: 82




956, 959 (R.I. 1977). Accordingly, Fannie Mae respectfully requests this Court exercise its

equitable powers to rescind the foreclosure sale.

          WHEREFORE, Defendant, Federal Home Loan Mortgage Corporation, respectfully

requests the Comi grant its Motion to Set Aside Foreclosure and Rescind Foreclosure Deed by

endorsement of the Proposed Order, attached hereto as Exhibit D, and grant any further relief

the Court deems just and proper.

                                                          Respectfully submitted,

                                                          FEDERAL NATIONAL MORTGAGE
                                                          ASSOCIATION,

                                                          By Its Attorneys,


                                                          Is/ Ethan Z. Tieger
                                                          Samuel C. Bodurtha, Bar No. 7075
                                                          Ethan Z. Tieger, Bar No. 9308
                                                          HINSHAW & CULBERTSON LLP
                                                          56 Exchange Terrace
                                                          Providence, RI 02903
                                                          Telephone: (401) 751-0842
                                                          Facsimile: (401) 7 51-0072
                                                          sbodurtha@hinshawlaw.com
                                                          etieger@hinshawlaw.com

 Dated:      December 14,2018


                                 CERTIFICATE OF SERVICE

        I, Ethan Z. Tieger, hereby certify that the documents filed through the ECF system will
be sent electronically to the registered participants as identified on the Notice of Electronic Filing
(NEF) and paper copies will be sent to those indicated as nonregistered participants on December
14, 2018.

                                                        Is/ Ethan Z. Tieger
                                                        Ethan Z. Tieger




                                                    3
                                                                                     302638285VI 1010981
